Citation Nr: 0308440	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-14 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a genitourinary 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from May 1950 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a 
genitourinary disability.  He responded with a timely Notice 
of Disagreement, initiating this appeal.  He was afforded a 
Statement of the Case by the VA and subsequently filed a 
timely substantive appeal, perfecting his appeal of this 
issue.  In May 2001 he testified before the undersigned 
member of the Board.  

The veteran's appeal was initially presented to the Board in 
July 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran was awarded the Combat Infantryman's Badge, 
establishing combat participation.  

3.  The veteran has a current diagnosis of urethral stricture 
disease, which first began during military service, according 
to credible medical evidence of record.  




CONCLUSION OF LAW

Entitlement to service connection for urethral stricture 
disease is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  In the 
present case, by virtue of the favorable decision by the 
Board, adjudication of his claim at this time results in no 
prejudice to the veteran.  

The veteran seeks service connection for a genitourinary 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).   As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As he was awarded the Combat Infantryman's Badge, the 
veteran's participation in combat is presumed, and 
38 U.S.C.A. § 1154(b) applies.  38 U.S.C.A. § 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet. App. 498 507 (1995).  Although the provision 
does not establish service connection for a particular 
disability of a combat veteran, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See id. at 508; see 
also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected" but "considerably lightens[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994) (38 C.F.R. § 3.306, derived from § 1154(b), creates a 
presumption of aggravation but "not service-connection, or 
even that the determination of aggravation is 
irrebuttable".).  

In the present case, the veteran alleged at his May 2001 
hearing that he first began experiencing urethral pain and 
voiding difficulty during his tour of duty in Korea during 
the Korean Conflict.  He was discouraged from seeking 
treatment based on the possibility that his combat tour would 
be extended once he returned from such treatment.  He also 
failed to report any genitourinary disabilities on his June 
1953 service separation examination for fear that his service 
discharge would be delayed if he reported any medical 
problems.  While the veteran's service medical records are 
negative any diagnosis of or treatment for a genitourinary 
disability, they also appear to be incomplete, as they 
consist solely of his June 1953 service separation medical 
examination; no other service medical records are available.  

Subsequent to service, the veteran sought genitourinary 
treatment at a naval hospital in May 1955, and reported a 
two-year history of episodic genitourinary pain.  Urethritis 
was diagnosed at that time.  The Board notes that the veteran 
was not seeking compensation at that time, and rendered his 
self-reported medical history solely for treatment purposes.  
Therefore, the Board finds the veteran's 1955 statements to 
be credible regarding the time of onset of his disease.  

Subsequent to the veteran's 1955 medical treatment, he 
experienced intermittent and recurrent episodes of urethral 
stricture, according to his May 2001 testimony.  A May 1993 
VA outpatient treatment note reflects a "long history" of 
post-traumatic disease, with catheterization, and a diagnosis 
of urethral stricture disease.  On VA examination in 
September 2001, a VA examiner indicated that the veteran's 
current urethral stricture disease was "etiologically 
related" to his 1955 treatment for urethritis.  However, a 
subsequent VA examiner, who examined the veteran in April 
2002, could not "directly relate [urethral stricture 
disease] to his activity in service."  Nonetheless, the 
examiner concluded that a current diagnosis of recurrent 
urethral stricture disease was warranted.  

In reviewing the totality of the evidence, the Board 
concludes that service connection for urethral stricture 
disease is warranted.  While his incomplete service medical 
records make no mention of any treatment for a genitourinary 
disability, the veteran is also recognized to have had combat 
service, and testified that he first began experiencing 
genitourinary discomfort and voiding difficulty during such 
service.  This assertion is supported by statements he made 
in 1955 while seeking medical treatment, and many years prior 
to his application for compensation.  More recently, the 
veteran has been given a current diagnosis of urethral 
stricture disease by credible medical experts, and at least 
one such expert has indicated his current disability is 
etiologically related to his 1955 bout of urethritis, which 
was a chronic continuation of the illness that started in 
service.  Based on this evidence, and in light of 38 U.S.C.A. 
§ 5107, the Board finds that an award of service connection 
for urethral stricture disease is warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for urethral stricture disease is granted.  



	                        
____________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

